Citation Nr: 1613061	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  In addition, the Veteran's DD Form 214 reflects two months and eleven days of prior inactive service.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran, as a lay person, filed claims for service connection for "lower back" and "nerve damage legs (bilateral)."  In his VA Form 9, the Veteran stated that he is appealing only the back issue.  
     
The record reflects that the January 2011 rating decision denied the claim for service connection for right hip cartilage damage.  The RO issued a Statement of the Case in March 2014 in response to the Veteran's notice of disagreement dated January 2012.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the January 2011 rating decision as to this issue.  See 38 C.F.R. § 20.202 (2015).  Therefore, the issue of service connection for right hip cartilage damage is currently not on appeal.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a low back disability that is at least as likely as not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303.  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in May 2010 satisfies the duty to notify provisions with respect to service connection for a low back disability as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and private medical records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran reported obtaining treatment for his low back in 1982 from the Mother Frances Hospital Emergency Room and from Dr. S. H., but he did not provide VA with adequate information to identify and locate these records.  In fact, in May 2010, the Veteran stated that he asked the hospital for his records, but they were not retained beyond ten years, and that he does not know how to reach Dr. S. H., who is retired.  As VA is required to obtain only those records for which the Veteran has provided sufficient identifying information, the duty to assist has been met with regard to the Veteran's medical records from 1982.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (indicating that the claimant must provide enough information to identify and locate the existing records, including the custodian holding the records and the approximate time frame covered by the records, and must authorize release of the records, if necessary); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  

The Veteran was provided a VA spine examination in December 2010.  The examiner noted his review of the claims file, including the Veteran's service treatment records and private medical records; performed a clinical examination of the Veteran, including appropriate tests and procedures; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiner provided a written opinion that articulated the reasoning for his medical conclusions.  Therefore, the Board finds that the December 2010 examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran contends that his current low back pain is the result of an accident that occurred during service.  Specifically, the Veteran states that he was in an automobile accident while on weekend leave in Tyler, Texas, in January 1982.  

In support of his claim, the Veteran submitted lay statements from his mother and from V. S., which corroborate the occurrence of the automobile accident.  The Veteran's mother stated that the Veteran was in a single car accident while home on weekend leave in January 1982.  She reports taking the Veteran to the emergency room at Mother Frances Hospital, where he was treated for injuries to his back and legs.  While in Tyler, Texas, the Veteran was also treated by Dr. S. H., who ordered four days of bed rest.  V. S. stated that he was staying overnight at the home of the Veteran's parents when the accident occurred.  According to V. S., the Veteran's family received a phone call early on a Saturday morning in January 1982 reporting that the Veteran had been taken to the emergency room following a serious car accident.    

The Veteran's report of medical examination for enlistment, dated May 1981, is negative for spine or other musculoskeletal abnormalities, and his report of medical history, also dated May 1981, is negative for recurrent back pain.  The Veteran's report of medical examination for separation, dated May 1984, is negative for spine or other musculoskeletal abnormalities.  Similarly, his report of medical history, also dated May 1984, is negative for recurrent back pain.  

However, back pain is noted several times in the Veteran's service treatment records.  In March 1982, the Veteran was seen twice for complaints of back pain.  The Veteran reported experiencing problems with his back since his automobile accident, noting that he sustained blunt trauma in a collision with the windshield.  The clinician noted multiple contusions and abrasions; the Veteran also exhibited decreased forward flexion and backward extension.  At his second examination in March 1982, the Veteran complained of pain in his back on the left side, upper shoulder blade region.  His back pain increased when in certain positions such as on his back or attempting physical therapy.  The doctor noted tenderness on range of motion just off the medial of the Veteran's left side of the back.  The Veteran was assessed with mechanical trauma.  

The Veteran's service treatment records also reflect complaints of back pain in 1983.  Specifically, in July 1983, the Veteran sought treatment for mid- to low-back pain that had persisted for five days.  He reported a history of back trauma from an accident.  The Veteran described pain with movement, however his range of motion was full, with no limitations.  He was diagnosed with a muscle strain.  In August 1983, the Veteran again reported back pain but no direct trauma to the back, though he mentioned moving wall lockers the previous day.  A diagnosis was not provided at this appointment.  
  
The first documented evidence of medical treatment for low back pain after service appears in private medical records dated July 2008.  At a clinical visit in July 2008, the Veteran reported a history of chronic back pain off and on for several years, described by the clinician as "no radiculopathy just occasional aches and pains in his low back."  He also reported back stiffness.  The Veteran was initially assessed as having lumbago.  In a July 2008 follow-up visit, the Veteran described pain in the low back that felt like aching and burning, with associated symptoms of numbness to the lower extremity and tingling and burning in the legs.  He stated that the condition began two years earlier, or in 2006, and the clinician characterized the problem as "fluctuating."  On examination, the clinician referred to "generalized back pain, musculoskeletal pain, spasm, no radiculopathy," and assessed the Veteran with sciatica.  

Results of a July 2008 magnetic resonance imaging (MRI) of the Veteran's lumbar spine revealed degenerative facet disease L5-S1 with no evidence of central canal or neuroforaminal stenosis.  Based on these results, the Veteran was diagnosed with mild degenerative changes of the lumbar spine.  However, upon review of the MRI results, the Veteran's doctor stated that the MRI did not explain the reported symptomatology, specifically bilateral lower extremity pain with decreased sensation and intermittent hip pain.  Thus, the Veteran was referred for vascular and neurological evaluations.      

In August 2008, the Veteran had a follow-up visit for back pain, at which time he stated that its onset was three months earlier.  He reported pain radiating to the left calf and right calf and described the pain as diffuse and numbness.  The Veteran was again assessed with sciatica.  At a visit with the same clinician in November 2008, the Veteran reported that his low back pain was improving.   

In August 2008, the Veteran also visited Dr. R. B., a neurologist/neurophysiologist.  At the time, the Veteran reported that he had a many-year history of intermittent chronic low back pain presenting with a two-year history of lower extremity cramping sensations.  The Veteran said that in the past, his low back pain would intermittently radiate to his posterior thighs, calves, and heels bilaterally, but that new symptoms arose two years earlier consisting of cramping of the lower extremities with ambulation.  The doctor noted that the Veteran's lumbar spine MRI showed mild degenerative changes, but no evidence of lumbar spinal stenosis.  In an October 2008 follow-up appointment, the doctor referred to the Veteran's lumbar spine MRI as "fairly unremarkable."  He concluded that the Veteran appeared to be suffering from a vascular issue.  

In October 2008, February 2009, and July 2009, in progress notes related to treatment for vascular issues, the Veteran's back was deemed "normal."  Likewise, in a cardiovascular consultation in November 2008, the Veteran reported no back pain.    

In September 2010, the Veteran saw a chiropractor for neck and back pain.  The Veteran reported a chronic intermittent history of pain, with increased pain over the prior several weeks.  The Veteran described middle to lower back pain characterized by constant aching, burning, and soreness with sharp and/or more intense pain on movement.  The pain was rated moderate-to-severe.  On examination, the Veteran exhibited moderate tenderness and spasms in the lumbar musculature, with lower lumbar facet tenderness notated bilaterally but worse on the left.  He also had moderate sacroiliac joint and ligament tenderness noted bilaterally, but worse on the left.  The Veteran's thoraco-lumbar active range of motion was limited, with the worst limitation secondary to left lower back and buttock pain.  His straight leg raise test was negative for radicular pain, but caused increased back pain, and his facet maneuver was positive bilaterally, but worse on the left.  The Patrick test was negative for hip pain, but caused lower back pain, worse on the left.  Sacroiliac joint tests were positive bilaterally, but worse on the left.  The Veteran was assessed with lumbar spondylosis and acute sacroiliitis.  The chiropractor also noted that the Veteran exhibited signs of facet joint and sacroiliac joint mediated pain in his lower back.  

At a follow-up chiropractic consultation and evaluation in August 2011, the Veteran reported lower back pain and tingling that radiated down his legs at times.  In addition, he described moderate pain that increased with weight bearing, bending, twisting, and lifting.  On examination, the Veteran exhibited moderate tenderness in the left lower lumbar facet joints, iliolumbar ligaments, left sacroiliac joint, and sacroiliac ligaments, as well as mild tenderness in the same areas on the right side.  On active range of motion, all motions were limited secondary to left lower back and buttock pain.  The straight leg raise test was negative for radicular pain, but did cause increased left side lower back pain, while the facet maneuver was positive bilaterally, but worse on the left side.  The Patrick test was negative for hip pain, but caused lower back pain that was worse on the left.  The sacroiliac joint tests were positive bilaterally, worse on the left.  The Veteran was assessed with acute flare up of lumbar spondylosis with intermittent lumbar radicular symptoms in his left lower extremity and acute flare up of left side sacroiliitis.  He also exhibited signs of lumbar facet and sacroiliac dysfunction as well as thoracic, lumbar, and pelvic segmental dysfunction.  The chiropractor stated that these findings were "consistent with an acute flare up of chronic lumbar spondylosis causing intermittent radicular pain."  

The medical evidence of record demonstrates that the Veteran has a competent diagnosis of a current disability manifested by low back pain.  Specifically, in 2008 he was diagnosed with lumbago, sciatica, and degenerative facet disease, L5-S1, also described as mild degenerative changes of the lumbar spine.  Other relevant diagnoses of record include thoracolumbar spine myofascial syndrome with facet arthropathy, diagnosed in 2010 by the VA examiner; lumbar spondylosis and acute sacroiliitis, diagnosed in 2010 by his chiropractor; and acute flare up of chronic lumbar spondylosis causing intermittent radicular pain in his left side and acute flare up of left side sacroiliitis, diagnosed in 2011 by his chiropractor. 

In addition, the record contains evidence that the Veteran suffered an injury to his back during active service.  The Veteran, his mother, and V.S. all submitted lay statements that the injury occurred in January 1982, while the Veteran was on weekend leave and was involved in an automobile accident.  The Board finds that the Veteran is competent to report having sustained a back injury in service, as such is capable of lay observation.  In the absence of any contradictory evidence regarding this injury, the Board finds that the statements of the Veteran, his mother, and V.S. are credible and sufficient to establish the occurrence of an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  These lay statements are further corroborated by the Veteran's service treatment records from March 1982, which reflect that the Veteran had been suffering from back pain since the time of the accident.  

However, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current low back disability and his active duty service.  As part of the claims process, the Veteran submitted to a VA medical examination in December 2010.  The examiner reviewed the claims file, considered the Veteran's statements regarding his injury, and performed a physical examination.  After consideration of this evidence, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's current disability was incurred in or caused by the claimed in-service injury.  The VA examiner provided a well-articulated rationale for his opinion, explaining that although the Veteran's service treatment records reflect treatment for back pain in March 1982, there was no evidence of further back treatment in 1982 and no evidence of chronicity for this event.  The examiner also noted the report of back pain in the service treatment records in July 1983, but observed that the Veteran was diagnosed with a muscle strain and only treated for it one time.  In addition, the Veteran served on active duty for one more year without evidence of further treatment for his back.  At separation, no spine abnormalities were noted, and the Veteran denied the existence of a spine condition in his medical self assessment.  The examiner also noted that the Veteran had several on-the-job injuries while working at a tire manufacturing plant as a civilian.  In particular, the examiner cited the Veteran's report of low back pain, diagnosed as a strain, due to pulling tires at work in 1988.  The Veteran stated that he had continued to have upper and lower back pain since the 1988 injury.   

Upon review of all the evidence of record, the Board finds that the December 2010 VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's low back disability.  The examiner's conclusion is based on a thorough examination of the Veteran, review of his claims file, and consideration of the Veteran's reported history, therefore his opinion is afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Moreover, contrary to the Veteran's assertion in his VA Form 9, there is no evidence in the claims file of any private medical professional opining that the Veteran's current degenerative changes are related to his back injury during active service.  

Moreover, while the Veteran is competent to report his symptoms of back pain and the chronicity of those symptoms, he is not competent to render a complex medical opinion.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of the Veteran's current low back disability, falls outside the realm of common knowledge of a layperson.  Thus, although the Veteran is competent to provide statements that he experienced back pain during and after service, he cannot relate those symptoms to his current diagnoses or to his period of active service.  He has not been shown to have the requisite medical knowledge or training to render such an opinion.  

With regard to continuity of symptomatology, the Board acknowledges the Veteran's statements that he suffered a back injury during service and has experienced low back pain since that time.  Nevertheless, the Veteran is not competent to relate this pain to his currently diagnosed degenerative changes of the lumbar spine.  Further, in assessing his credibility as to continuity of symptomatology, the Board notes such is contradicted by objective evidence of record.  Significantly, although the Veteran reported back pain since injury in service, the service treatment records do not document any treatment for back symptoms after 1983.  Additionally, he denied any back complaints at the time of examination for separation from service, and no clinical abnormality of the back was noted at that time.  There is no documented complaint or reported diagnosis of any low back condition, until 2008, many years after the Veteran's separation from service.  The passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) only apply to the list of disabilities identified under § 3.309(a), which includes arthritis).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   In this case, there is no competent evidence that the Veteran's degenerative changes to the low back manifested to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.       

As there is no competent and probative evidence providing the required nexus between military service and the Veteran's current condition, service connection for a low back disability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


